            Case 2:21-cv-01173-JCM-EJY Document 12 Filed 07/30/21 Page 1 of 3




1 Marc J. Randazza, NV Bar No. 12265
  Alex J. Shepard NV Bar No. 13582
2 RANDAZZA LEGAL GROUP, PLLC
  2764 Lake Sahara Drive, Suite 109
3 Las Vegas, NV 89117

4 Telephone: 702-420-2001
  Facsimile: 305-437-7662
5 ecf@randazza.com
  Attorneys for Defendants
6
  Spencer Cornelia, Cornelia Media LLC,
7 and Cornelia Education LLC

8
                                  UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10

11

12
     WEALTHY INC. and DALE                                    Case No. 2:21-cv-01173-JCM-EJY
13   BUCZKOWSKI,
14                  Plaintiff,

15 v.                                                      STIPULATION AND [PROPOSED]
                                                            ORDER TO EXTEND TIME TO
16 SPENCER CORNELIA, CORNELIA                               FILE RESPONSIVE PLEADING
   MEDIA LLC, and CORNELIA                                  TO PLAINTIFF’S COMPLAINT
17 EDUCATION LLC,
                                                                     [SECOND REQUEST]
18                  Defendants.

19
         FOR STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TOFILE
20               RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT
                               [SECOND REQUEST]
21

22
            Plaintiffs Wealthy Inc., and Dale Buczkowski and Defendants Spencer Cornelia, Cornelia
23
     Media LLC, and Cornelia Education LLC et al (collectively, the “Parties”) stipulate as follows:
24
            (1) Plaintiffs filed their complaint on June 21, 2021.
25

26
27
                                                     -1 -
28                           Second Stipulation and [Proposed] Order to Extend Time
                                             2:21-cv-01173-JCM-EJY
            Case 2:21-cv-01173-JCM-EJY Document 12 Filed 07/30/21 Page 2 of 3




1            (2) Both parties agree that proper service of the Complaint on Defendants Spencer Cornelia,

2 Cornelia Media LLC, and Cornelia Education LLC has been completed.

3
             (3) Both parties have agreed to extend the deadline for Defendants to file a responsive pleading
4
     to August 16, 2021.
5
             This is the second request for an extension of Defendants’ time for filing a response to
6
     Plaintiffs’ Complaint.
7

8            Wherefore, the Parties pray that the Court approve the terms of the stipulation to an extension

9 of time to file a response to the Complaint.

10

11

12           Dated: July 30, 2021.                   Respectfully Submitted,

13

14    /s/ Tamara Beatty Peterson                          /s/ Marc J. Randazza
      TAMARA BEATTY PETERSON, ESQ.,                       Marc J. Randazza, NV Bar No. 12265
15
      Bar No. 5218                                        RANDAZZA LEGAL GROUP, PLLC
16    NIKKI L. BAKER, ESQ., Bar No. 6562                  2764 Lake Sahara Drive, Suite 109
      nbaker@petersonbaker.com                            Las Vegas, NV 89117
17    PETERSON BAKER, PLLC                                Attorneys for Defendants
      701 S. 7th Street                                   Spencer Cornelia, Cornelia Media LLC,
18    Las Vegas, NV 89101                                 and Cornelia Education LLC
      Attorneys for Plaintiffs Wealthy Inc. and
19    Dale Buczkowski
20

21

22

23

24

25

26
27
                                                      -2 -
28                            Second Stipulation and [Proposed] Order to Extend Time
                                              2:21-cv-01173-JCM-EJY
           Case 2:21-cv-01173-JCM-EJY Document 12 Filed 07/30/21 Page 3 of 3



                                          [PROPOSED] ORDER
 1

 2                 IT IS SO ORDERED: Defendant Spencer Cornelia’s response to Plaintiffs’ complaint

 3 is due on or before August 16, 2021.

 4                                                                     IT IS SO ORDERED:

 5

 6                                             __________________________________________
 7                                             UNITED STATES MAGISTRATE JUDGE

 8                                                                         July 30, 2021
                                                                DATED:
 9

10 Respectfully submitted,

11
   /s/ Marc J. Randazza
12 Marc J. Randazza (NV Bar No. 12265)
   Alex J. Shepard (NV Bar No. 13582)
13 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
14 Las Vegas, NV 89117

15
   Attorneys for Defendents
16 Spencer Cornelia, Cornelia Media LLC,
   and Cornelia Education LLC
17

18

19
20

21

22

23

24

25

26
27
                                                     -3 -
28                           Second Stipulation and [Proposed] Order to Extend Time
                                             2:21-cv-01173-JCM-EJY
